Citation Nr: 0010175	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for human 
immunodeficiency virus (HIV) with acquired immune deficiency 
syndrome (AIDS) related disease syndrome and hairy 
leukoplakia, currently rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1984 to 
February 1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded in April 1997 and 
August 1999 for additional development.  


FINDING OF FACT

The appellant is on approved medications for his HIV with 
AIDS related disease syndrome and hairy leukoplakia, which is 
shown to be manifested by recurrent constitutional symptoms, 
intermittent diarrhea, T4 cell count less than 200, and hairy 
cell leukoplakia, without refractory constitutional symptoms, 
pathological weight loss, or AIDS-related opportunistic 
infection or neoplasm.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for HIV with AIDS-related disease syndrome and hairy 
leukoplakia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6351 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was found to 
be HIV positive on routine screening performed in December 
1986.  In January 1989, a biopsy revealed bilateral oral 
hairy leukoplakia.  The appellant did well until early 1990 
when he began to experience more symptoms.  He was 
hospitalized in December 1990 after experiencing daily nausea 
and vomiting for two weeks, a productive cough, and some 
increased shortness of breath since being hospitalized for 
treatment of pneumonia over a nine day period in September 
1990.  His weight was 187 pounds.  

The appellant's initial VA medical examination following 
separation from service was performed in May 1992.  He 
complained of chronic diarrhea with three to four loose 
stools per day, intermittent night sweats, chronic fatigue, 
and anxiety, He stated that he did not have a history of 
fever or anemia, that his weight had been stable, and that he 
had no neurological, skin, cardiac, or musculoskeletal 
symptomatology.  He indicated that he had been on AZT for the 
past two years.  He weighed 163 pounds.  The examination did 
not reveal abnormal findings other than oral hairy 
leukoplakia.  

The appellant was hospitalized in August 1992 with complaints 
of sporadic night sweats, monthly diarrhea lasting five to 
seven days, depression, a productive cough early in the 
morning, increased panic attacks, and a 22 pound weight loss 
over the past year and a half.  He denied any fever.  
Physical examination revealed that he weighed 165 pounds.  
The diagnoses included panic disorder.  

Private outpatient records dated in 1992 and 1993 showed that 
the appellant complained of night sweats and occasional 
diarrhea in November 1992, was seen in March 1993 for an 
upper respiratory infection that was considered to probably 
be a common virus, and was treated in May 1993 for symptoms 
of pleuritic chest pain, cough, body ache, and fever that 
suggested infection, most significantly pneumonia.  

The appellant was again hospitalized at a military medical 
facility in October and November 1993 for evaluation and 
treatment of a fever and night sweats.  At discharge, an 
adequate diagnosis of the fever had not been made, although 
he appeared to be much improved.  An outpatient record dated 
later in November 1993, two weeks after discharge, indicated 
that the appellant had no fever or night sweats, and that his 
weight was 170 and 3/4 pounds.  

A December 1993 report of hospitalization noted that 
evaluation of fevers and night sweats of four months duration 
at the appellant's hospitalization the month before had 
revealed that he had Pneumocystis pneumonia, for which he 
received IV Pentamidine therapy, and a granulomatous bone 
marrow process that was presumed to be due to Microbacterium 
avium complex.  It was also noted that he had received a 
transfusion for anemia.  The December 1993 report went on to 
state that the appellant reported that he was feeling much 
better with resolution of the fevers, due to recent therapy 
for Microbacterium avium, but that recently he had been 
experiencing increased frequency of panic attack.  His weight 
was 173 pounds.  The diagnoses were HIV and panic disorder.  

At a February 1994 VA medical examination, the appellant 
indicated that he was feeling relatively well, with a primary 
complaint of easy fatigability.  He stated that his weight 
had dropped to 140 pounds during his October-November 1993 
hospitalization, whereas it was normally between 160 and 175 
pounds.  The examination report noted that the appellant 
weighed 175 pounds, and that he appeared to be well 
nourished, in adequate health, and in no distress.  
Evaluation of the skin did not reveal any significant 
lesions, specifically no mucosal lesions in the oral pharynx 
or tongue.  Evaluation of the lymphatic system was negative.  
Evaluation of the respiratory system revealed clear lungs.  
The cardiovascular system was normal.  The abdomen was 
without masses or tenderness.  The liver, kidney, and spleen 
were not palpable.  The impression was HIV positive, with 
AIDS-related disease syndrome, under treatment.  

Private outpatient records dated in 1994 and 1995 revealed 
that the appellant was seen for problems with vomiting (which 
stopped after his medication was stopped) and panic attacks 
in February 1994, had no fever or night sweats in April 1994, 
was treated for low back pain in June 1994, had thrush with 
stable AIDS in September 1994, and had mild anemia, mild 
neutropenia, and panic disorder in December 1995.  

Private and VA laboratory tests revealed CD4 (helper) 
absolute counts of 48 in October 1996, 137 in January 1997, 
and 158 in April 1997.  

The appellant underwent a VA medical examination in April 
1998, at which time he reported that he was easily fatigued, 
had generalized malaise, nausea, and chronic diarrhea, 
experienced frequent fevers to 99 degrees, and had lost 30 
pounds over the past year.  He also claimed to have had 
pneumonia several times, which the examiner opined may have 
been Pneumocystis infections.  The appellant indicated that 
his memory had been impaired, that he was taking Sertraline 
for depression, and that he had a sleep disorder that allowed 
him only a few hours of sleep at night.  Examination revealed 
multiple crusted papuloerythematous lesions on the legs and 
thighs, and a one centimeter, flat, linear, purple-red lesion 
in the left axilla.  There were no palpable lymph nodes.  The 
diagnoses were HIV infection with full blown AIDS, skin 
lesions that might be related to AIDS, a lesion in the left 
axilla that was highly suggestive of Kaposi's sarcoma, 
evidence of AIDS dementia, and depression.  

Another VA medical examination was performed in July 1998.  
The appellant reported that he experienced repeated 
opportunistic infections (Pneumocystis) and other 
pneumoniae), recurrent constitutional symptoms that included 
leg swelling, panic attacks, nausea, vomiting, progressive 
weight loss (as low as 130), repeated diarrhea, depression, 
short term memory loss.  He further stated that he was using 
the medications Crixivan, Combivir, Bactrim, and Clonopin, 
and that his condition had brought his lifestyle and daily 
activities to a complete halt, as he did not work anymore and 
did only a little housekeeping.  Examination revealed that 
the appellant weighed 181 pounds, and that there were no 
significant secondary diseases affecting multiple body 
systems, no HIV-related illnesses, no neoplasm related to 
HIV-related illnesses, no identifiable hairy cell 
leukoplakia, and no oral candidiasis.  Considerable small 
lymphadenopathy were scattered around the body, neck, 
supraclavicular, and axilla particularly.  The diagnosis was 
AIDS, based on CDC definition, following July 1998 laboratory 
results that revealed a CD4 (helper) absolute count of 156.  

The appellant's recorded weight at various times over the 
last several years included the following figures: 
163 in May 1992; 
165 at the August 1992 hospitalization; 
164 in March 1993; 
168.5 in May 1993; 
170 and 3/4th in November 1993; 
173 at the December 1993 hospitalization; 
176 and 1/2 in January 1994; 
180 in February 1994; 
175 at the February 1994 VA examination; 
179 and 1/2 in April 1994; 
178 in June 1994; 
176 in September 1994; 
185 in December 1995; 
215 at the April 1998 VA examination; 
181 at the July 1998 VA examination. 

Service connection was granted for HIV positive by a November 
1991 rating decision, and a noncompensable evaluation was 
assigned under Diagnostic Code 6351 from February 22, 1991.  
A June 1992 rating decision assigned a 30 percent evaluation 
for HIV with AIDS-related disease syndrome and hairy 
leukoplakia, effective February 22, 1991.  

In evaluating HIV- related illness, a 100 percent evaluation 
is assigned (1) for the manifestation of AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems, or (2) for HIV-related 
illness involving debility and progressive weight loss, 
without remission, or few or brief remissions; a 60 percent 
evaluation is assigned (1) when there are refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or (2) as a minimum rating following development of 
AIDS-related opportunistic infection or neoplasm; a 
30 percent is assigned (1) for recurrent constitutional 
symptoms, intermittent diarrhea, and on approved 
medication(s), or (2) as a minimum rating with T4 cell count 
less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis; a 10 percent evaluation is assigned (1) 
following development of definite medical symptoms, T4 cell 
of 200 or more and less than 500, and on approved 
medication(s), or (2) with evidence of depression or memory 
loss with employment limitations; a noncompensable evaluation 
is assigned when the illness is asymptomatic, following 
initial diagnosis of HIV infection, with or without 
lymphadenopathy or decreased T4 cell count.  Note (1): The 
term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  Note (2): Psychiatric or central 
nervous system manifestations, opportunistic infections, and 
neoplasms may be rated separately under appropriate codes if 
higher overall evaluation results, but not in combination 
with percentages otherwise assignable above.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6351. 

Although the evidence shows that the appellant has been 
treated for fevers, nausea, vomiting, and panic attacks on 
various occasions during the last several years, and has had 
multiple crusted papuloerythematous lesions on the legs and 
thighs and a one centimeter, flat, linear, purple-red lesion 
in the left axilla, the evidence does not show that he has 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or has developed AIDS-related 
opportunistic infection or neoplasm.  The most recent VA 
examination, in July 1998 revealed no significant secondary 
disease affecting multiple body systems, no HIV-related 
illnesses, no neoplasms related to HIV-related illnesses, no 
identifiable hairy cell leukoplakia, and no oral candidiasis.  
Review of the appellant's weight during the last several 
years does not show a progressive weight loss, 
notwithstanding the apparent loss of 34 pound between the 
April 1998 VA examination and the July 1998 VA examination.  
The examiner at the July 1998 examination stated that his 
diagnosis of AIDS was based on the CDC definition following 
the July 1998 laboratory reading of 156 for CD4 (helper) 
absolute.  Therefore, the Board is unable to identify a basis 
to grant a higher evaluation for HIV with AIDS-related 
disease syndrome and hairy leukoplakia.  


ORDER

An increased evaluation is denied for HIV with AIDS-related 
disease syndrome and hairy leukoplakia.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


